Citation Nr: 0815935	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-41 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for an ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which granted service connection for 
pseudofolliculitis barbae and assigned a zero percent 
schedular rating.  This appeal also arises from a January 
2004 rating decision which denied a compensable rating for 
hemorrhoids.  In connection with this appeal, the veteran 
testified at a hearing before a hearing officer at the RO in 
November 2006 as well as a video conference hearing before 
the undersigned Veterans Law Judge in December 2007.

The veteran's claim for service connection for an ankle 
disorder was originally denied by the RO in an August 1995 
rating decision.  That decision, since not appealed, is final 
and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1100, 20.1104.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thereafter, by a September 2007 rating 
decision, the RO considered the issue of entitlement to 
service connection for an ankle on the merits; however, the 
Board is required to first determine whether new and material 
evidence has been presented to reopen the claim because this 
threshold preliminary determination, in turn, affects the 
Board's jurisdiction to adjudicate the underlying claim on 
the merits.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  For this reason, the Board has listed the issue 
on appeal as whether new and material evidence has been 
submitted to reopen the claim for service connection for an 
ankle disorder.

During his December 2007 hearing before the undersigned, the 
veteran provided testimony with respect to his claim for 
service connection for an ankle disorder, to include as 
secondary to his service-connected bilateral knee disorders.  
Because the transcript was reduced to writing, the Board 
accepts the hearing testimony as a timely notice of 
disagreement.  See 38 C.F.R. § 20.201.  However, the veteran 
has not been provided a statement of the case (SOC) or given 
an opportunity to perfect the appeal with respect to this 
claim by filing a timely substantive appeal (VA Form 9 or 
equivalent).  Therefore, the Board must remand this claim so 
an SOC can be issued and the veteran given an opportunity to 
perfect the appeal to the Board.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  In this regard, it is noted that a new 
etiological theory does not constitute a new claim.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Thus, as 
there is a prior final denial of record, this claim must be 
deemed a petition to reopen.

Accordingly, this claim is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  The 
remaining claims will be adjudicated.


FINDINGS OF FACT

1.  Since the effective date of the grant of service 
connection, the veteran's pseudofolliculitis barbae involves 
an exposed area and has necessitated the use of medical 
cream.

2.  The veteran's service-connected hemorrhoids are not 
productive of large or thrombotic hemorrhoids that are 
irreducible with excessive redundant tissue, secondary anemia 
or fissures.




CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for an initial disability rating of 10 
percent, but no greater, for pseudofolliculitis barbae have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.118, Diagnostic Code 7800, 7806 (2007).

2.  The criteria for a compensable disability rating for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims filer reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letter dated in July 
2003 with respect to the veteran's original claim for service 
connection for pseudofolliculitis barbae and August 2003 with 
respect to the claim for an increased rating for hemorrhoids, 
the RO advised the veteran of the evidence needed to 
substantiate each claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Additionally, the RO issued the first VCAA notice letters 
prior to initially adjudicating the claim for service 
connection for pseudofolliculitis barbae in November 2003 and 
for a compensable rating for hemorrhoids in January 2004 - 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  These letter also 
essentially asked the veteran to provide any evidence in his 
possession pertaining to his claims.  Id. at 120-21.  In any 
event, VA's Office of General Counsel has indicated requiring 
VA include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and, 
therefore, not binding on VA.  See VAOPGCPREC 1-2004 (Feb. 
24, 2004) (OGC discussed this in response to the holding in 
Pelegrini v. Principi, 17 Vet. App. 183 (2002) (Pelegrini I), 
but the Court used basically the same language in Pelegrini 
II, so it is equally applicable).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the Chief 
Legal Officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Furthermore, a March 2006 letter contained the necessary 
information concerning the downstream disability rating and 
effective date elements of his claims, keeping in mind his 
appeal with respect to an initial compensable rating for 
pseudofolliculitis barbae dates back to when he was trying to 
establish his underlying entitlement to service connection, 
which was granted by the November 2003 rating decision.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  See also, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that the RO has ultimately 
provided all notice required by § 5103(a).  Moreover, after 
providing additional VCAA notice with respect to these 
claims, to include in December 2005 and March 2006, the 
Appeals Management Center (AMC) has since gone back and 
readjudicated the claims in the September 2007 supplemental 
statement of the case (SSOC).  This is important to note 
because the Federal Circuit Court has held that a statement 
of the case (SOC) or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. Sept. 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Here, because the Vasquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And, as mentioned, 
in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
the Federal Circuit Court held that this type of notice error 
is presumed prejudicial and that it is incumbent upon VA, not 
the veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's pseudofolliculitis barbae and hemorrhoids 
were provided to him in the October 2004 SOC for 
pseudofolliculitis barbae and December 2004 SOC for 
hemorrhoids.  A reasonable person could be expected to read 
and understand these criteria and that evidence showing his 
disability met the requirements for a higher rating was 
needed for an increase to be granted.  Indeed, in response to 
these SOCs, the veteran submitted his substantive appeal (VA 
Form 9) in arguing why he meets the requirements for higher 
ratings.  Accordingly, he has the requisite actual knowledge 
of the evidence needed to support his claim for an increased 
rating for hemorrhoids, as this is the only issue which falls 
under the requirements of Vasquez-Flores.

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

Moreover, letters in March 2006 and November 2007 informed 
the veteran of the disability rating and downstream effective 
date elements of his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

With respect to the duty to assist, the veteran's service, 
VA, and private  medical records as well as the reports of 
his VA compensation examinations to assess the severity of 
his pseudofolliculitis barbae and hemorrhoids have been 
obtained.  In addition, the veteran has testified at two 
hearings, in November 2006 before a hearing officer at the RO 
as well as in December 2007 via video conference before the 
undersigned Veterans Law Judge.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where an increase in the level of a service-connected 
disability is at issue, as in the case of the hemorrhoids 
claim, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, as with the issue of pseudofolliculitis barbae, 
where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A recent decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

Pseudofolliculitis Barbae

The veteran's pseudofolliculitis barbae is rated 
noncompensably disabling under Diagnostic Code 7813-7806.  
[for dermatophytosis-dermatitis or eczema].  See 38 C.F.R. 
§ 4.27 [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

The Board notes that the rating criteria for disability 
involving the skin were revised effective August 30, 2002.  
As the veteran's claim for an increased rating was filed 
after that date, the Board will apply the current rating 
criteria only.  

Under Diagnostic Code 7813, dermatophytosis or ringworm, 
including tinea corporis (of body), tinea capitis (of head), 
tinea pedis (of feet), tinea barbae (of beard area), tinea 
unguium (of nails), and jock itch or tinea cruris (of 
inguinal area), is rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 
7806), depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7813.  

Under Diagnostic Code 7806, a zero percent evaluation is 
available for dermatitis or eczema that affects less than 5 
percent of the entire body or less than 5 percent of exposed 
areas of the body and requires no more than topical therapy 
during the past 12-month period.  A 10 percent evaluation is 
available for dermatitis of eczema affecting at least 5 
percent but less than 20 percent of the entire body or 
exposed areas of the body or which requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than 6 
weeks during the past 12-month period.  A 30 percent 
evaluation is available for dermatitis or eczema affecting 20 
to 40 percent of the entire body or exposed areas of the body 
or which requires systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of at 
least 6 weeks or more, but not constantly, during the past 
12-month period.  Finally, the maximum evaluation of 60 
percent is available for dermatitis or eczema affecting more 
than 40 percent of the entire body or exposed areas of the 
body or which requires constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs in the past 
12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806.

The predominant disability of the veteran's 
pseudofolliculitis barbae is disfigurement of his head, face, 
and neck.  Under Diagnostic Code 7800 for disfigurement of 
the head, face, or neck, a 10 percent rating is assigned when 
there is one characteristic of disfigurement.  The eight 
characteristics of disfigurement are (1) scar five or more 
inches in length; (2) scar at least one-quarter inch wide at 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches; (6) skin texture abnormal in an 
area exceeding six square inches; (7) underlying soft tissue 
missing in an area exceeding six square inches; and (8) skin 
indurated and inflexible in an area exceeding six square 
inches.  A 30 percent rating is warranted when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features, or; 
with two or three characteristics of disfigurement.  A 50 
percent rating is warranted when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features, or; with four or five 
characteristics of disfigurement.  An 80 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (1).

An October 2003 report of VA examination reflects that 
physical examination of the veteran's revealed approximately 
four or five postules on either side of his neck.  The 
examiner estimated that the veteran had a surface area of 
approximately four percent that is affected with irritation 
of the skin on a continuous basis.  Photographs of the 
veteran's pseudofolliculitis barbae were included with this 
examination report.  

A May 2006 report of VA skin examination reflects that the 
veteran treated his pseudofolliculitis barbae with creams and 
antibiotic ointment and used tweezers and clippers to remove 
facial hair.  It is further noted that less than four percent 
of the exposed skin surface was involved.  Symptoms of 
intermittent hyperpigmented nodules and pigment change was 
noted.  

A December 2006 report of VA examination notes a history of 
painful small scarred area of left cheek and (PFB) 
pseudofolliculitis barbae about the neck and cheeks.  The 
location was described as 10x11 cm (centimeters) at the right 
cheek and neck and 9 cm at the left check and neck.  The 
examiner noted no disfigurrment.  The affected area was 
described as itchy and painful.  Photographs of the veteran's 
pseudofolliculitis barbae were included with this examination 
report.   

During his November 2006 RO hearing, the veteran testified 
that he experiences daily flare-ups of the skin condition on 
his face, which covers about 25 to 30 percent.  He reported 
that he uses tweezers and various cleaning solutions to clean 
his face.  He stated that he has scaring and discoloration.  

During his December 2007 video conference hearing, the 
veteran essentially reiterated the testimony from his 
November 2006 RO hearing.  In addition, he and his girlfriend 
testified that his skin condition affects not only his cheek 
and neck but it is also present on the underside of his chin.  

Upon consideration of the foregoing, the Board concludes that 
the medical evidence warrants the assignment of a 10 percent 
rating, but no higher, since the award of service connection.  
Fenderson, supra.  Although the December 2006 VA examination 
report reflects that the examiner found no disfigurement; the 
discoloration, hyperpigmented nodules and pigment change, and 
postules noted on either side of the veteran's neck on prior 
examination reports equate to "skin texture abnormal in an 
area exceeding six square inches," which would be one 
characteristic of disfigurement, as listed in the rating 
criteria.  Although it is unclear whether the area involved 
actually encompasses six square inches (the December 2006 
examination report noted two affected areas measuring 10x11 
cm at the right cheek and neck and 9 cm at the left check and 
neck), the Board will resolve any doubt in favor of the 
veteran.  Accordingly, resolving any doubt in the veteran's 
favor, the Board concludes that his symptoms more nearly 
approximate the criteria for a 10 percent disability rating 
during the entire appeal period for service-connected 
pseudofolliculitis barbae rather than the criteria for the 
current noncompensable evaluation.  See 38 C.F.R. §§ 3.102, 
4.3, 4.7.

The evidence, however, does not demonstrate that a rating 
greater than 10 percent is warranted.  The Board has reviewed 
all of the evidence contained in the veteran's claims file, 
including unretouched color photographs of the veteran taken 
in December 2006.  There is no evidence that the veteran has 
any of the other characteristics of disfigurement.  No scar 
is five or more inches in length or one-quarter of an inch or 
greater in width, and the total affected area is less than 
six square inches.  There is no gross distortion or asymmetry 
of one feature or paired set of features.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
disability rating greater than 10 percent under Diagnostic 
Code 7800 for disfigurement of the head, face, or neck.

The Board has also considered the diagnostic codes for scars 
and dermatitis, but the preponderance of the evidence shows 
that the veteran is not entitled to a disability rating 
greater than 10 percent under any of those diagnostic codes.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805, 7806.  Diagnostic Codes 7801 and 7802 apply to 
scars other than on the head, face, or neck and are, 
therefore, inapplicable in this case.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802.  Under Diagnostic Codes 7803, a 
10 percent disability rating is assigned for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Id.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  Id.  Similarly, under Diagnostic Code 7804, a 10 
percent disability rating is assigned for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  In this case, although the veteran may 
have scars from his pseudofolliculitis barbae that are 
superficial, there is no evidence that any of the scars are 
painful on examination or unstable.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  Under Diagnostic Code 7805, 
other scars are rated on limitation of function of affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  There is no 
evidence that the veteran has any scars resulting from his 
pseudofolliculitis barbae that limit the function of any body 
part.  Similarly, an increased rating in excess of 10 percent 
is not warranted under Diagnostic Code 7896 because the 
veteran has not required more than topical therapy for his 
pseudofolliculitis barbae and the skin disorder has been 
described, upon clinical evaluation, as affecting less than 5 
percent of exposed areas.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

Accordingly, the veteran is entitled to a 10 percent 
disability evaluation for his pseudofolliculitis barbae since 
the award of service connection, but the preponderance of the 
evidence is against the assignment of a higher rating at any 
stage of the appeal under any relevant diagnostic code.  
Fenderson, supra.

Hemorrhoids

The veteran's service-connected hemorrhoids are currently 
evaluated as noncompensably disabling under Diagnostic Code 
7336.  Under this diagnostic code, external or internal 
hemorrhoids are assigned a noncompensable rating when they 
are mild or moderate.  A 10 percent disability rating is 
assigned when external or internal hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A maximum 20 percent 
disability rating is assigned when there are external or 
internal hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.

VA and private treatment records reflect that the veteran 
underwent flexible sigmoidoscopy and banding in August 2003 
and has sought private gastroenterology treatment for rectal 
bleeding.  The evidence also includes photographs submitted 
by the veteran which he represents as rectal bleeding. 

An October 2003 report of VA examination reflects that the 
veteran complained of occasional bleeding in the stool and 
problems with leakage on a daily basis - having to change his 
underwear twice per day because of this.  Rectal examination 
revealed sphincter tone was somewhat tight, there was no 
evidence of any internal or external hemorrhoids on digital 
examination, and no evidence of any soiling in his shorts.  
Moderate tenderness on digital examination was also noted.  
The examiner concluded that there did not appear to be any 
active hemorrhoids at this time, either internal or external.  

A May 2006 report of VA examination reflects that the veteran 
complained of almost daily bleeding, pain with bleeding and 
additional pain when the hemorrhoids occasionally thrombose.  
He also complained of a little fecal leakage but no 
involuntary bowel movements.  He also reported occasional 
hemorrhoidal prolapse which he reduces without consequence.  
The veteran's history of hemorrhoidal thrombosis was 
identified as one or less per year.  Physical examination 
revealed reducible moderate internal hemorrhoids and mild 
external hemorrhoids with evidence of thrombosis and bleeding 
but no fissures.  

During his November 2006 hearing before a hearing officer at 
the RO the veteran testified that his hemorrhoids are 
productive of daily bleeding and burning and he uses Medi-
Pads to push them back in upon flare-ups.  

Similarly, during his December 2007 video conference hearing, 
the veteran reported complaints of bleeding, itching, 
burning, and irritation and having to manually push "the 
left muscle" back in place.  

The Board concludes that the veteran's hemorrhoid symptoms 
have remained moderate and not appreciably changed since his 
claim for an increased rating was received in August 2003.  
Therefore, a compensable rating is not warranted at any time 
during the pendency of the claim because there is no 
competent medical evidence of hemorrhoids that are large, 
thrombotic, irreducible, with excessive redundant tissue, or 
result in persistent bleeding, anemia, or fissures.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Although the veteran has consistently reported persistent 
bleeding from his hemorrhoids, there is no evidence that this 
has led to secondary anemia.  Nor is there evidence of 
fissures.  The May 2006 VA examination report specifically 
noted no fissures.  The criteria for a 20 percent evaluation 
are, therefore, not met.

Accordingly, the Board finds that the preponderance of the 
evidence is against finding that the veteran's hemorrhoids 
warrant a compensable disability rating.  The Board 
acknowledges that the veteran reported having fecal leakage 
and bloody discharge that he relates to his hemorrhoids.  
However, fecal leakage and excessive bleeding without 
secondary anemia or fissures is not a criterion for 
establishing a higher disability rating for hemorrhoids under 
Diagnostic Code 7336.  If the veteran is claiming that he has 
sphincter incompetence as a result of his service-connected 
hemorrhoids, he is free to submit a claim of secondary 
service connection for this condition.

Conclusion

The veteran does not assert that he is totally unemployable 
because of his service-connected pseudofolliculitis barbae 
and hemorrhoids, nor has he identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for treatment of his pseudofolliculitis 
barbae and hemorrhoids.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  "Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1; see also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, because there is no 
evidence of the veteran requiring frequent periods of 
hospitalizations due to his pseudofolliculitis barbae and 
hemorrhoids, the Board finds that the 10 percent evaluation 
for pseudofolliculitis barbae and the zero percent rating for 
hemorrhoids currently assigned to each disability adequately 
reflect the clinically established impairment experienced by 
the veteran.  In the absence of requisite factors, the 
criteria for submission for assignment of extraschedular 
ratings for these disabilities pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Consequently, the Board will not refer these claims 
to the Director of Compensation and Pension for 
extraschedular review.




ORDER

An increased initial evaluation of 10 percent disabling for 
pseudofolliculitis barbae is granted, subject to the 
regulations governing the payment of monetary awards.

A compensable rating for hemorrhoids is denied.


REMAND

As already alluded to, in the September 2007 rating decision, 
the RO denied the veteran's claim for service connection for 
a bilateral ankle disability.  His December 2007 video 
conference hearing testimony expressed his contention that he 
currently experiences ankle impairment as a result of his 
period of active duty service or, alternatively, secondary to 
his service connected knee disorders.  As noted above, the 
Board construes this hearing testimony as the veteran's 
notice of disagreement with the September 2007 rating 
decision.  He has not been provided with a SOC in response to 
this notice of disagreement and he has not been given an 
opportunity to perfect an appeal to the Board by filing a 
timely substantive appeal (VA Form 9 or equivalent statement) 
with respect to this issue.  Accordingly, this claim must be 
remanded to the RO for issuance of an SOC and opportunity to 
perfect the appeal, as opposed to merely referred there.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).

Accordingly, this claim is REMANDED for the following action:

Send the veteran a SOC concerning the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim for service connection for an ankle 
disorder.  Also, advise the veteran that 
he still needs to file a timely 
substantive appeal, such as a VA Form 9 
or equivalent statement, in response to 
the SOC to "perfect" an appeal to the 
Board concerning this additional claim.  
He must also be advised of the time 
period in which to perfect an appeal.  
If, and only if, a timely appeal is 
perfected as to this claim should it be 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


